DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cederlof.
Cederlof (US Patent No. 9,268,520 B1) discloses:
Regarding claim 1, a computerized projection system (i.e. augmented reality environment [Figure 1, element 100] including an augmented reality functional node [i.e. ARFN; Figure 1, element 102]) with sensing capability (i.e. depth sensing techniques; column 3, lines 42-43), suitable for interactively projecting geometrically accurate light images (i.e. structured light pattern; Figure 3, element 302) into a projection environment (i.e. project content onto one or more surfaces of an environment; column 1, lines 61-62) or zone of complex three-dimensional topography (i.e. curved surface of the sphere [Figure 3, element 304]), said system comprising: at least one light projecting device (i.e. projector; Figure 3, element 104); at least one sensing device (i.e. camera [Figure 3, element 106] configured to sense or detect the structured light; column 9, lines 35-36); at least one computing device (Figure 1, element 110), said computing device being in operative communication with said at least one light projecting device (Figure 1, element 104) for transmitting control signals to said at least one light projecting device (i.e. dims portions of the projected pixels [column 4, lines 27-30] and may alter the projection of the content in some manner [column 4, lines 24-26]), said computing device (Figure 1, element 
Regarding claim 2, instructions (i.e. instructions stored on element 120; column 5, lines 9-14) for controlling said at least one light projecting device (Figure 1, element 104) to project one or more pre-determined 
Regarding claim 3, at least one sensing device (Figure 1, element 106) comprises at least a camera (i.e. camera that may capture images; column 4, line 6), wherein said data (i.e. captured information) received from said at least one sensing device (Figure 1, element 106) includes topographical indicators from said sensing device (i.e. the camera may capture information sufficient to identify the user’s presence between the projection path and the projection surface; column 4, lines 21-26), wherein said correction factor (i.e. color corrected) includes one or more adjustments to said one or more projected images based on the topographical indicators (i.e. color correct for projection of an image onto a surface; column 10, lines 2-6), whereby the computerized system (i.e. ARFN; Figure 1, element 102) projects intended image geometry (i.e. altered projection; Figure 1, element 114) into the three-dimensional environment with the surface that varies topologically (i.e. portion of the projected content is projected onto the user [column 4, lines 18-20]).
Regarding claim 4, the received data (i.e. captured information) indicates at least one of a presence, movement, and importance of at least one object (i.e. object within the scene; column 9, lines 32-33) in the projection zone (i.e. projection surface), wherein said instructions (i.e. instructions stored on element 120; column 5, lines 9-14) further comprise instructions for: determining, from said receiving data (i.e. captured information), at least one protected object zone (i.e. projection area associated with the user’s face and/or eyes) for the at least one object  in the projection zone (i.e. face of the user or predefined physical objects within the scene; column 9, lines 40-41); and controlling said at least one light projecting device (Figure 1, element 104) to project one or more pre-determined images (i.e. unaltered projection [Figure 1, element 112] and altered projection [Figure 1, element 114]) into the projection zone (i.e. projection surface) with at least one correction factor (i.e. color corrected) based on said at least one protected object zone (i.e. color correct for projection of an image onto a surface/projection area; column 10, lines 2-6) with light projection of hazardous intensity being disallowed (i.e. dimming portion of the projection that is being projected onto the user’s face and/or eyes; column 10, lines 39-40) in the at least one protected object zone (i.e. projection area associated with the user’s face and/or eyes) with light of hazardous intensity being disallowed (i.e. dimming portion of the projection that is being projected onto the user’s face and/or 
Regarding claim 5, instructions (i.e. the process [Figure 4, element 400] alters the projection of the content) for projecting an illuminated image (column 10, lines 39-40 and 46-48) around said at least one protected object zone (i.e. projection area associated with the user’s face and/or eyes) with said illuminated image having graphical effects (i.e. content of the projection; column 1, lines 62-64) that visually indicate at least one of a presence, movement, and importance of said object (column 10, lines 49-54).
Regarding claim 6, controlling said at least one light projecting device (Figure 1, element 104) includes controlling an intensity and/or geometry of the projection beam (i.e. altered projection; Figure 1, element 114) based on complex topological variations of said surface (i.e. portion of the projected content is projected onto the user [column 4, lines 18-20 and 27-32]), greatly varying distances to one or more points on said surface (i.e. distance between the user and the projector; column 12, lines 28-38), and differing reflective properties of said points on said surface (i.e. reflection of the primary color on objects within the scene; column 9, lines 67 through column 10, line 2).
Regarding claim 8, the illuminated image (i.e. structured light pattern; Figure 3, element 302) comprises an illuminated outline around said at least one protected object zone (i.e. in this instance, the protected object .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cederlof in view of Sakurai.
Cederlof (US Patent No. 9,268,520 B1) discloses a computerized system (i.e. augmented reality environment [Figure 1, element 100] including an augmented reality functional node [i.e. ARFN; Figure 1, element 102]) which project intended image geometry (i.e. altered projection; Figure 1, element 114) onto intended locations (i.e. location within the environment [Figure 1, element 100]) whether the said light projecting 
Cederlof teaches the salient features of the present invention as explained above except a sensing device including a gravity sensor, wherein said received data includes position and orientation and movement indicators from said sensing device, wherein a correction factor includes one or more adjustments to said one or more projected images based on the position orientation and movement indicators.
Sakurai (US Pub. No. 2007/0070207 A1) discloses a sensing device (i.e. tri-axial acceleration sensor [Figure 3, element 32]; page 3, paragraph 0048, lines 1-3) including a gravity sensor (i.e. gravity detector; page 1, paragraph 0010, lines 4-5), wherein said received data includes position and orientation and movement indicators (i.e. gravitational direction; page 1, paragraph 0010, lines 4-5) from said sensing device (i.e. gravity detector), wherein a correction factor (i.e. correction of the captured image; page 1, paragraph 0010, line 13) includes one or more adjustments to said one or more projected images (i.e. tri-axial directions can be geometrically corrected; page 3, paragraph 0050, lines 2-4) based on the position orientation and movement indicators (i.e. acceleration components of the tri-axial directions; page 3, paragraph 0048, lines 3-6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a sensing device including a gravity sensor, wherein said received data includes position and orientation and movement indicators from said sensing device, wherein a correction factor includes one or more adjustments to said one or more projected images based on the position orientation and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Agostinelli (US Pub. No. 2005/0117132 A1) shows a projection apparatus forms an image frame on a display surface, where the image frame is a two-dimensional array of pixels.  The projection apparatus has a laser light source, an image modulator for forming an image-bearing beam according to scanned line data, and projection optics for projecting the image-bearing beam toward the display surface.  A camera obtains a sensed pixel array by sensing the two-dimensional array of pixels from the display surface.  A control logic processor compares the sensed pixel array with corresponding image data to identify any portion of the image-bearing beam that is obstructed from the display surface and to disable obstructed portions of the image-bearing beam for at least one subsequent image frame.
Rosenzweig (US Pub. No. 2018/0136331 A1) discloses a LIDAR system comprises at least one processor configured to: control at least one light source in a manner enabling light flux to vary over a scan of a field of view using light from the at least one light source; control at least one light deflector to deflect light from the at least one light source; use first detected reflections associated with a scan of a first portion of 
Yang et al. (US Pub. No. 2015/0300816 A1) teaches systems and methods are provided for optical topology detection and illumination.  Embodiments provide an integrated system, and methods of operation thereof, where the integrated system includes an illumination system and an optical topology detection system, and where at least a portion of the spectral content of illumination light from the illumination system is within an optical detection bandwidth of the optical topology detection system, and where the operation of the optical topology detection system and the illumination system are interleaved to avoid crosstalk, such that the optical topology detection system detects the optical topology detection light when the illumination system is not emitting illumination light.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
02/18/2021